                                                               U.S. DISTRICT COURT
                                                           NORTHERN DISTRICT OF TllXAS
                                                                   FILED

                      IN THE UNITED STATES DISTRji:C COUI r     MAR 1 3 2019
                       FOR THE NORTHERN DISTRICT_ OF TEXA
                               FORT WORTH DIVISION
                                                           CLERK, U.S. DISTRICT COURT
MORRIS LANDON JOHNSON II,                 §                  By--..,,..,,...,..---
                                                                   bcputy
                                          §
                      Petitioner,         §
                                          §
v.                                        §       No.   4:18-CV-087-A
                                          §
LORIE DAVIS, Director,                    §
Texas Department of Criminal              §
Justice, Correctional                     §
Institutions Division,                    §
                                          §
                      Respondent.         §

                               MEMORANDUM OPINION
                                       and
                                      ORDER

        This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Morris Landon Johnson II, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice             (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

pleadings,       state court records, and relief sought by petitioner,

the court has concluded that the petition should be denied.

                      I. Factual and Procedural History

        In May 2013, in Erath County, Texas, Case No. CR13895, a

jury found petitioner guilty of forgery by passing a check and

true to the enhancement allegations in the indictment and

assessed his punishment at 10 years' confinement and a $2000

fine.       (Clerk's R. 28, 33-34. 1 )   Petitioner's conviction was


        1
       Unless otherwise specified, the state court records cited relate to
petitioner's forgery conviction in Case No. CR13895.
affirmed on appeal and the Texas Court of Criminal Appeals

refused his petition for discretionary review.                (Docket Sheet 2.)

Petitioner also filed a state habeas-corpus application raising

one or more of the claims presented, which was denied by the

Texas Court of Criminal Appeals.           (SHR-01 2 3-19.)

      Following his forgery conviction, petitioner was convicted

in August 2013 of possession of a controlled substance in Erath

County, Case No. CR13896, and sentenced to 10 years' confinement.

The sentence was ordered to run consecutively to his 10-year

forgery sentence.      (Case No. CR13896, Clerk's R. 49.)          In September

2014 petitioner was convicted of delivery of a controlled

substance in Hood County, Texas, Case No. CR12645, and sentenced

to 40 years' confinement. The sentence was ordered to run

concurrently with his 10-year sentences.            (Case No. CR10676,

Clerk's R. 93.)

      The evidence at petitioner's trial reflects that Ryan

Guthrie, the son of the complainant in the case Timothy Guthrie,

gave petitioner a forged check from his father's checking account

made payable to petitioner for $523.86 and that petitioner cashed

the check at Texas Bank in Stephenville, Texas.               (Reporter's R.,

vol. 4, 13-22, 34-39 & vol. 8, State's Ex. 1.) It was later

discovered that the check had been forged. At the time of



      2
        "SHR-01'' refers to the state habeas record in petitioner's state habeas
proceeding in WR-85, 192-01.

                                       2
petitioner's arrest, the police seized two allegedly forged

checks from petitioner's wallet, including a $400 check written

on Timothy Guthrie's account, and a small amount of

methamphetamine.   (Reporter's R., vol. 4, 59; SHR-01 46.) In a

videotaped statement to police, petitioner stated that Ryan

Guthrie gave him the $523.86 check to cash because Ryan owed him

money, that he thought the check was from Ryan's account, and

that Ryan swore the check was legitimate. However, petitioner

admitted to being involved in a "check scheme" with several

individuals, including Ryan, for a period of three or four months

and to previously forging ("scribbling some stuff on the

signature line") and attempting to pass a $21 check from Timothy

Guthrie's checkbook.

                              II. Issues

     By way of this petition, petitioner challenges his forgery

conviction on ineffective-assistance grounds (grounds one, two,

three, and five) and the Texas Board of Pardons and Paroles's

policy regarding consecutive ("stacked") and concurrent sentences

(ground four).   (Pet. 6-7; Supp. Pet.   6.)

                        III. Rule 5 Statement

     Respondent asserts that the petition is not subject to the

successive-petition bar or barred by the statute of limitations

and reserves the right to raise the defense of exhaustion and/or

procedural default.    (Resp't's Answer 4.) 28 U.S.C.   §§   2244(b),


                                  3
(d)   &   2254 (b) (1)

              IV. Legal Standard for Granting Habeas Corpus Relief

          A   §   2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.              §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C.            §   2254(d) (1)-(2);

Harrington v. Richter, 562 U.S.            86, 100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings." Richter, 562 U.S. at 102.

      The statute further requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F.3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. The presumption of correctness

applies to both express and implied factual findings.               Young v.

Dretke, 356 F.3d 616,            629 (5th Cir. 2004); Valdez v. Cockrell,

274 F.3d 941,         948 n.11    (5th Cir. 2001). Absent express findings

of fact and conclusions of law, a federal court may imply fact


                                          4
findings consistent with the state court's disposition and

presume "that the state court adjudicated the claim on the merits

in the absence of any indication or state-law procedural

principles to the contrary" and applied the correct "clearly

established federal law" in making its decision.       Johnson v.

Williams, 568 U.S. 289, 298       (2013); Richter, 562 U.S. at 99;

Townsend v. Sain, 372 U.S. 293, 314       (1963); Schaetzle v.

Cockrell, 343 F.3d 440,     444   (5th Cir. 2004); Pondexter v. Dretke,

346 F.3d 142, 148 (5th Cir. 2003); Catalan v. Cockrell, 315 F.3d

491, 493 n.3 (5th Cir. 2002).

B. Ineffective Assistance of Counsel

     Under his first,   second, third, and fifth grounds,

petitioner claims that he received ineffective assistance of

counsel at trial.   (Pet.   6-7; Supp. Pet. 6.) A criminal defendant

has a constitutional right to the effective assistance of counsel

at trial. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S.

387, 393-95 (1985); Strickland v. Washington,      466 U.S.   668, 688

(1984). To establish ineffective assistance of counsel, a

petitioner must show (1) that counsel's performance fell below an

objective standard of reasonableness and (2) that but for

counsel's deficient performance the result of the proceeding

would have been different. Strickland,      466 U.S. at 688. In

applying this test, a court must indulge a strong presumption

that counsel's conduct fell within the wide range of reasonable


                                     5
professional assistance.    Id. at 668,   688-89. Counsel has "wide

latitude" in making tactical and strategic decisions, which are

"virtually unchallengeable" and generally do not provide a basis

for postconviction relief on grounds of ineffective assistance of

counsel. Id. at 689. Judicial scrutiny of counsel's performance

must be highly deferential and every effort must be made to

eliminate the distorting effects of hindsight.      Id. at 689.

     Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of§ 2254(d) (1)

See Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). Where,

as here,   the state courts have adjudicated the ineffective-

assistance claims on the merits, this court must review the

petitioner's claims under the "doubly deferential" standards of

both Strickland and§ 2254(d). Cullen v. Pinholster, 563 U.S.

170, 190 (2011). In such cases, the "pivotal question" for this

court is not "whether defense counsel's performance fell below

Strickland's standard"; it is "whether the state court's

application of the Strickland standard was unreasonable."

Richter, 562 U.S. at 105.

     Petitioner claims that his trial counsel was ineffective in

the following respects:

     (1)   counsel suffered from a conflict of interest based
           on his simultaneous representation of Ryan Guthrie
           on an unrelated criminal matter;


                                  6
     (2)   counsel failed to object to extraneous-offense
           evidence of the checks found in petitioner's
           wallet at the time of his arrest and other
           uncharged and unrelated criminal acts discussed in
           his video-recorded statement;

     (3)   counsel failed to call officer Kayla Jones to
           impeach the testimony of Timothy Guthrie that Ryan
           never forged any of his checks before; and

     (4)   counsel failed to object to the jury charge and
           request an instruction on the defense of mistake
           of fact.

(Pet. 6-7; Supp. Pet.   6.)

     Petitioner raised his claims in his state habeas application

and counsel responded via affidavit, in relevant part, as

follows:

          I was appointed to represent [petitioner] on a
     forgery case, and a possession on meth case.

          The two new cases involved stealing checks from
     his friend's father, and passing them. When he was
     arrested on the forgery charge, he had a small amount
     of methamphetamine in his possession.

          [Petitioner] refused the plea bargain offer, which
     was prison time with both cases running concurrently,
     and demanded that I obtain a lesser included
     misdemeanor for the felony charges.



          Eventually, the forgery case came on for trial. I
     called his brother and asked him to bring clothes for
     court, and his brother declined to help. I got him some
     new clothes for court. He asked me to contact some
     character witnesses, but they declined to participate.
     We had the trial, and he was convicted and sentenced.



         Stephenville is a small town, and the dope
     community is relatively small. Ryan Guthrie and

                                7
      (petitioner] shared meth and helped each other get
     high. Ryan stole the checks from his dad, and gave them
     to [petitioner] to pass. Ryan was not charged with the
     forgery, and I represented Ryan on another possession
     case. He pled guilty, and declined to testify about his
     involvement in (petitioner]'s case. There was no
     conflict of interest, and it was a benefit for me to
     know as much about the transaction as I could, from
     representing Ryan.

           Ryan Guthrie was not charged with the forgery/
     possession cases that [petitioner] was charged with,
     and I did not represent Ryan Guthrie on any forgery or
     possession case. I did not see any conflict to waive.
     Ryan was writing to (petitioner], and (petitioner] gave
     me one of Ryan's letters, which was included in the
     file. Ryan Guthrie's father was the victim in
     [petitioner]'s case, and Ryan Guthrie was a potential
     witness, but he (Ryan Guthrie) exercised his right to
     remain silent in [petitioner]'s case, as late as the
     afternoon after jury selection, when I went to his
     house and talked to his (Ryan's) dad. Ryan hid out
     until after [petitioner]'s trial was over, then turned
     himself in and went to a drug rehab program.

          At a criminal trial, the State can prove
     extraneous offenses to prove the intent of the
     defendant. The other checks were relevant, and
     admissible.



(SHR-01 45.)

     Based on counsel's affidavit, the documentary record, and

his own recollection of the trial proceedings, the state habeas

judge entered express findings that there were no unresolved

material facts requiring a hearing and that petitioner's

application lacked any legal or factual merit and concluded that

relief should be denied.   (Id. at 57.) In turn, the Texas Court of

Criminal Appeals denied the application in a written order


                                 8
following remand on the parole issue. To the extent more

particularized findings and conclusions of law were not made,

this court will infer fact findings consistent with the state

courts' disposition of petitioner's ineffective-assistance claims

and, absent any evidence that incorrect standards were applied,

assume that the state courts applied the Strickland standard when

considering petitioner's claims.

     Under his first ground, petitioner claims that counsel

labored under a conflict of interest because counsel's concurrent

representation of Ryan Guthrie prevented counsel from

investigating or implicating Ryan "as having victimized

petitioner in his forgery scheme." (Pet'r's Reply 5.) Under

Cuyler v. Sullivan, 446 U.S. 335 (1980), to demonstrate

unconstitutional simultaneous representation, a petitioner must

show that an actual conflict of interest adversely affected

counsel's performance.   Id. at 348. Cuyler applies to those cases

in which a defendant raises no objection to his counsel's

representation at or before trial.     Id. at 348. On the other hand,

under Holloway v. Arkansas, 435 U.S. 475 (1978), if a defendant

gives the trial court notice of the alleged conflict at or before

trial and the trial court fails to inquire into the conflict,

prejudice to the defendant is presumed upon a showing of possible

prejudice.   Id. at 484-91.

     Petitioner asserts that he sent one or more letters to the


                                   9
trial court complaining of counsel's simultaneous representation

of Ryan Guthrie, and he presented a copy of one such letter in

the state habeas proceedings.   (SHR-01 37-38.) Thus, he asserts

that the trial court received notice and was required to make an

inquiry into the alleged conflict under Holloway.   (Pet'r's Reply

1-5.) However, petitioner's letter creates, at most, a vague,

unspecified possibility of conflict and was insufficient to

trigger the trial court's duty to inquire. See Mickens v.   Taylor,

535 U.S. 162, 168-69 (2002). Deferring to the state courts'

implied finding that nothing in the circumstances of this case

indicates that the trial court had a duty to inquire whether

there was a conflict of interest, the state courts' rejection of

the claim is not objectively unreasonable. Although counsel's

representation of both parties was apparently concurrent at some

point and counsel possibly learned confidential information in

the course of representing Ryan Guthrie relevant to petitioner's

case, there is no relationship between the two criminal cases or

evidence that counsel otherwise divided his loyalties. In fact,

counsel presented a defense compatible with the view that Ryan

forged the check and that petitioner received the check from Ryan

"in good faith," believing it was legitimate.   (Pet'r's Reply 2.)

     Under his second ground, petitioner claims that counsel was

ineffective by failing to object to prejudicial extraneous-

offense evidence of the allegedly forged checks found in his


                                10
wallet and other uncharged and unrelated criminal acts discussed

in his videotaped statement regarding the "check scheme." (Pet.

6; Reporter's R., vol. 8, State's Exs. 4 & 5.) However, under

Texas law, evidence of extraneous offenses is admissible to prove

a defendant's motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.

TEX. R. Evrn. 404 (b) (2). Petitioner was charged with passing a

forged check with the intent to defraud or harm another and his

defensive theory was that he did not know the check was forged.

(Clerk's R. 4.)   Deferring to the state courts'   implied finding

that the evidence was relevant, apart from its character-

conformity value, and admissible to show petitioner's intent to

defraud or harm Timothy Guthrie, the state courts' rejection of

the claim is not objectively unreasonable. Counsel is not

ineffective for failing to make frivolous objections. See Johnson

v. Cockrell, 306 F. 3d 249, 255 (5th Cir. 2002).

     Under his third ground, petitioner claims that counsel was

ineffective by failing to call officer Kayla Jones to testify

that Timothy Guthrie told her that his son "had some of his

checks at one time" as stated in her police report to impeach

Timothy Guthrie's testimony at trial that "his son never had any

of his checks." (Pet'r's Reply 7.) According to petitioner,

calling the officer would have not only impeached Timothy

Guthrie's testimony but would have advanced the defensive theory


                                 11
by showing Guthrie knew his son had some of his checks and was

passing them without being charged." (Id. at 8.) Petitioner

posits that counsel did not do so because he was conflicted-i.e.,

by calling the officer he would potentially expose Ryan Guthrie's

role in the forgery and violate his ethical obligations to Ryan

at the expense of his duty to petitioner.        (Id.) However,

petitioner does not direct the court to the officer's report or

an affidavit from the officer in the state court records. "Absent

evidence in the record, a court cannot consider a habeas

petitioner's bald assertions on a critical issue .           . to be of

probative evidentiary value." Ross v. Estelle, 694 F.2d 1008,

1011 (5th Cir. 1983).

       Finally, under his fifth ground, petitioner claims that

counsel was ineffective by failing to object to the jury charge

and to request an instruction on the defense of mistake of fact

because petitioner believed the check was legitimate and because

it was his only viable defense.        (Supp. Pet. 6. ) Texas Penal Code

§   8.02 provides that "[i]t is a defense to prosecution that [the

defendant] through mistake formed a reasonable belief about a

matter of fact if his mistaken belief negated the kind of

culpability required for commission of the offense." TEX. PENAL

CODE ANN.   §   8.02(a)   (West 2011). Counsel did not explain his

reasons for not objecting to the charge and requesting a mistake-

of-fact instruction in his affidavit. Thus, on this record is



                                      12
would be difficult for petitioner to overcome the strong

presumption that counsel's omission was strategic. Further, in

the case of Okonkwo v. State, 398 S.W.3d 689 (Tex. Crim. App.

2013), the defendant was charged with forgery by passing or

possession with intent to pass counterfeit money. He argued that

his trial counsel was ineffective by failing to request an

instruction on mistake of fact because he did not know the money

was counterfeit. The Texas Court of Criminal Appeals addressed

the issue as follows:

         The evidence introduced by appellant's trial
    counsel suggested defensive theories that
    inconsistently asserted either (1) that appellant
    lacked criminal intent because he honestly believed
    that the bills were genuine, even if he was
    unreasonable in that belief, or, alternatively, (2)
    that he was reasonably mistaken about the authenticity
    of the bills. The first alternative theory promoted by
    appellant's trial counsel was addressed by the jury
    instruction that expressly preconditioned a conviction
    upon a jury finding that appellant knew the currency
    was not authentic. In other words, the instructions on
    the forgery elements required the State to prove beyond
    a reasonable doubt that appellant actually knew the
    bills were forged. By comparison, had counsel pursued
    an instruction on mistake of fact to address his second
    alternative theory, the jury would have also had to
    decide whether that belief was reasonable. This would
    have been problematic for appellant because the
    instruction would have decreased the State's burden of
    proof by permitting the jury to convict him if it
    concluded that his mistake was unreasonable, even if it
    found that the belief was honest. Therefore, counsel
    was not objectively unreasonable in failing to request
    an instruction that may have caused the jury to convict
    him based on a lessened burden of proof.

Id. at 696 (citations and footnotes omitted).

    It appears that petitioner would have been in the same


                               13
conundrum had counsel requested a mistake-of-fact instruction.

      In summary, petitioner has not demonstrated deficient

performance or shown any reasonable probability that the outcome

of his trial would have been different but for counsel's alleged

deficiencies. A petitioner shoulders a heavy burden to overcome a

presumption that his counsel's conduct is strategically motivated

and to refute the premise that "an attorney's actions are

strongly presumed to have fallen within the wide range of

reasonable professional assistance." Messer v. Kemp, 7 60 F. 2d

1080, 1090 (11th Cir. 1985). Petitioner has presented no

evidentiary, factual, or legal basis in this federal habeas

action that could allow the court to conclude that the state

courts unreasonably applied the standards set forth in Strickland

based on the evidence presented in state court. See 28 U.S.C.     §

2254 (d).

C. Parole Review

     Under his fourth ground, petitioner claims that the Texas

Board of Pardons and Paroles (the Board) is violating his right

to due process in applying its policy regarding consecutive

("stacked") and concurrent sentences.   (Pet. 7.) Under the policy,

"when an inmate has concurrent sentences, the Board does not

consider him for release to parole until he becomes eligible

under the sentence with the latest parole-eligibility date"-here,

petitioner's 40-year sentence.   (SHR-01 Op. 1.) Petitioner asserts


                                 14
that in refusing to review him for parole on his first 10-year

sentence until he is eligible for parole on his 40-year sentence

denies him the possibility that his 10-year sentence would cease

to operate and allow the second 10-year consecutive sentence to

commence.     (Pet. 7.)    Petitioner raised this claim in his state

habeas application, but, under Texas law, an inmate does not have

a protected liberty interest in release on parole. See Ex parte

Retzlaff, 135 S.W.3d 45, 49 (Tex. Crim. App. 2004). Thus, the

Texas Court of Criminal Appeals determined that petitioner's

claim regarding entitlement to parole review did not allege a

constitutional violation and was not cognizable on state habeas

review.   See Ex parte Johnson, 541 S.W.3d 727, 830      (Tex. Crim.

App. 2017).

       Similarly, an inmate does not have a protected liberty

interest in release on parole under clearly established federal

law as determined by the United States Supreme Court. Greenholtz

v.   Inmates of Neb.      Penal and Corr. Complex, 442 U.S. 1, 7 (1979)

Because Texas inmates have no protected liberty interest in

parole, they cannot have a liberty interest in parole

consideration or other aspects of parole procedures. Johnson v.

Rodriguez, 110 F.3d 299, 308 (5th Cir.),        cert. denied, 552 U.S.

995 (1997)    (stating that "because Texas prisoners have no

protected liberty interest in parole they cannot mount a

challenge against any state parole review procedure on procedural


                                      15
(or substantive)    Due Process grounds")

     For the reasons discussed,

     The court ORDERS the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.      §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied, as petitioner has not

made a substantial showing of the denial of a constitutional

right.

     SIGNED March       ( :3 ,
                    -~----
                                 2019.




                                  16
